Nicholas-Applegate Capital Management Nicholas-Applegate Institutional Funds Nicholas-Applegate Securities Code of Ethics and Conduct February 8, 2007 Revised May 10, 2007 Our first priority as an investment adviser is to develop a relationship of trust and confidence with our clients.It is our fiduciary responsibility to act in the best interests of our clients in both investing their assets and conducting our business with the highest standards of care, loyalty, honesty and integrity.Our Code of Ethics and Conduct prescribes effective business conduct covering many areas such as personal trading, the receipt and giving of gifts, and outside business and employment activities.The Code of Ethics and Conduct is designed to minimize conflicts of interest and to avoid any appearances of impropriety.However, in today’s complex business environment the Code of Ethics and Conduct may not cover every situation you face in your work. All employees are required to adhere carefully to the elements of the Code of Ethics and Conduct that are applicable to them.If you have any questions or need guidance in a specific business situation or application of the Code of Ethics and Conduct, please contact the Legal/Compliance Department. Sincerely, Marna C.
